Citation Nr: 1446641	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  07-34 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left sided sciatic nerve peripheral neuropathy.  

2.  Entitlement to a separate rating for neurological abnormality of the right lower extremity associated with degenerative disc disease (DDD) of the low thoracic and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1982 and from November 1983 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2007 the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

The case was remanded for additional development in May 2011.  In an October 2013 decision, the Board denied an evaluation greater than 20 percent for DDD of the lumbar spine, but granted a separate 10 percent rating for incomplete, mild left sided sciatic nerve peripheral neuropathy.  The Board also denied service connection for coronary heart disease.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the October 2013 Board decision that denied an evaluation in excess of 10 percent for left sided sciatic nerve peripheral neuropathy.  The parties also agreed that the Board erred by failing to provide any discussion as to whether a separate rating under Diagnostic Code 8520 was warranted for the Veteran's right lower extremity.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file.  While this evidence is potentially pertinent to the claims on appeal, as these claims are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).  The VBMS e-folder does not include any additional relevant evidence.

In his October 2000 claim for service connection, the Veteran indicated that he was seeking service connection for multiple conditions, including heartburn.  The issue of entitlement to service connection for heartburn has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence and to afford the Veteran a new VA examination to evaluate the neurological manifestations of his service-connected DDD of the low thoracic and lumbar spine.

[**Vito -
Exam
The Veteran most recently underwent VAX in 6-11.  At that time, the Veteran described pain across the lumbosacral area which did not radiate.  On exam, strength was 5/5 in all muscle groups, SLR was negative bilaterally, sensation to light touch was intact, and DTRs were 2+.  There is evidence indicating worsening of neurological symptoms since this exam.  For example, more recent VA tx records dated in 2012 and 2013 indicate greatly diminished sensation in both feet, pain in the legs, pins and needles, and low back pain described as shooting, burning, sharp, aching, and pins and needles.  Accordingly, I have asked for a new VAX.  Additionally, recent VA tx records include findings of diabetic neuropathy, accordingly, I have asked the examiner to distinguish symptoms attributable to neurological manifestations of the service-connected lumbosacral spine disability from those attributable to any other disability.  

Records
In his 4-07 NOD, the Veteran stated that he hurt his back in 12-06 and could not get in to see a VA doctor, so he went to his family doctor.  A 2-07 VA tx record reports that the Veteran had seen his family doctor for worse back pain.  During the 5-07 DRO hearing, the Veteran testified that he received tx for his back from the VA OPC and from his family physician, Dr. W. Mains who, he reported, was a family practitioner and had taken X-rays, ordered MRIs, and prescribed medication.  He stated that the last time he saw his private physician was in January or February 2007 because he hurt his back and could not get into the VA clinic.  An 8-09 VA tx record indicates that the Veteran had a private PCP.  The RO requested records from Dr. W.M. in 2-06, pursuant to a 12-05 release from the Veteran, and records were received in 3-06; however, the record indicates that additional records from this physician, which are potentially pertinent to the appeal, are available.  

The most recent VA tx records we have are from the Columbus VAMC, dated in 10-13 and the Cleveland VAMC dated in 2-10.  I have requested more recent records.  

Notice
The Veteran was provided VCAA notice regarding his claim for an increased rating for his low back disability in 11-05.  While the claims for neurological manifestations of this disability are part of the IR back claim, since we are remanding, I have asked that he be provided additional notice.**]

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate the claims for a rating in excess of 10 percent for left sided sciatic nerve peripheral neuropathy and a separate rating for neurological abnormality of the right lower extremity associated with DDD of the low thoracic and lumbar spine.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected low back disability, to include any neurological manifestations.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from Dr. W.M., as identified during the May 2007 hearing, dated since February 2006;

(2) records from the Columbus VA Medical Center (VAMC), dated since October 2013, and;

(3) records from the Cleveland VAMC, dated since February 2010.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate any neurological manifestations of his service-connected low back disability.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any neurological impairment associated with the Veteran's service-connected low back disorder.  The examiner must specifically address whether the Veteran has any neurological impairment of the right lower extremity associated with his service-connected low back disorder.  For any identified neurological impairment, the examiner must identify the nerve(s) affected and opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

Regarding the left sided sciatic nerve peripheral neuropathy, the examiner must describe all symptoms (and associated impairment of function), and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve.

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of any neurological manifestations of the service-connected DDD of the low thoracic and lumbar spine, from those attributable to any other diagnosed disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with neurological manifestations of the service-connected DDD of the low thoracic and lumbar spine.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In October 2005, the Veteran complained of left leg pain.  The assessment was sciatica.  

* Later in October 2005, the Veteran complained of low back pain radiating down the left leg with tingling and burning.  Neurological examination was normal, but the clinician noted that the Veteran had developed a rash on his left low back at L4-5 in the past two days, characteristic of shingles.  The impression was most likely back and leg pain due to shingles.  

* In November 2005, the Veteran described left lower back pain traveling down his left leg.  The assessment was sciatica.  

* During treatment in November 2005, the Veteran reported that it felt like his left leg was falling asleep and painful and he described difficulty standing and walking for prolonged periods of time, sleeping, and going up and down stairs.  

* In a December 2005 statement, the Veteran reported that his left leg was in varying stages of pain and being asleep (pins and needles) every day and he walked with a prominent limp.  

* A January 2006 record reports that the Veteran's shingles rash had cleared, but he still had daily low back pain, mostly in the left lumbar area with worse left leg discomfort and a tingling, numb feeling in the entire left leg and foot.  He described trouble walking.  The impression was low back pain with left radicular symptoms, no objective radiculopathy on examination, L5-S1 DDD.  

* In January 2006, the Veteran reported that standing was very painful and he felt like his left leg was falling asleep and he could only walk about 50 feet without pain and radicular symptoms.  

* During a February 2006 VA examination, the Veteran described pain radiating down his left leg and reported left leg burning and tingling which varied in intensity associated with weakness and numbness.  An EMG obtained in conjunction with the VA examination revealed mild acute left S1 radiculopathy.  

* In May 2006, the Veteran described significant low back pain with numbness and tingling down into his bilateral legs.  Sensation to light touch was diminished over the bilateral calf, anterior lower leg, and foot.  

* In August 2006, the Veteran reported that he had tingling confined to his feet, mostly in his great toes.  The impression was chronic low back pain, radicular leg pain.  

* In December 2006, the Veteran reported that the pain in his low back and left leg had worsened, and he had been unable to sleep due to the pain.  

* During the May 2007 hearing, the Veteran testified that his back pain went down to his legs and that he had more tingling in his left foot, but also had some tingling in his right foot.  

* A July 2007 record indicates that the Veteran's chief complaint was low back pain down to his left leg.  The impression was that the Veteran had neuropathic and somatic pain.  

* Another July 2007 record regarding low back and left leg pain indicates that the Veteran had paresthesias in his feet and toes and a cramp/spasm in his leg.  

* An August 2007 treatment record reports that the Veteran had low back pain with right less than left lower extremity radiation.  

* An EMG obtained in conjunction with an August 2007 VA examination, indicates that the Veteran had low back pain with intermittent pain radiating down the left leg posteriorly and into the foot, with tingling in the bilateral toes for the past year or so.  There was no radiating leg pain on the right.  The impression was mild axonal length dependent sensory-motor polyneuropathy and old or chronic and indolent left sided L5 radiculopathy.  The VA examiner's diagnoses included peripheral neuropathy, and he commented that an EMG of the lower extremities bilaterally showed L5 radiculopathy.   

* In June 2009, the Veteran described chronic numbness in his feet.  

* An August 2009 VA diabetic control clinic pharmacist note indicates that the Veteran was counselled regarding neuropathy in the feet.  Examination revealed some decreased sensation on the ball of each foot.  

* In October 2009, the Veteran complained of some paresthesias in his feet.  The impression included diabetic neuropathy.  

* In December 2010 and May 2011, the Veteran complained of chronic dull aching in the lower back and tingling in the left leg.  He described pain in his lower back and hips and tingling in both legs, worse on the left.  The impression was chronic low back pain and left leg pain.  

* On VA examination in June 2011, the Veteran reported that his back pain did not radiate.  On examination, strength was 5/5 in all muscle groups.  Straight leg raising was negative bilaterally.  Sensation to light touch was intact.  Deep tendon reflexes were 2+.  

* A March 2012 treatment record reports greatly diminished sensation in both feet.  

* In October 2012, the Veteran described worsening pain in his legs, with an onset one month earlier.  

* A July 2013 treatment record reports that the Veteran suffered an injury when a garage door fell on his foot.  He reported that both feet were swollen, but he did not think that the door landed on his right foot.  

* Later in July 2013, the Veteran informed his physician that both his feet had been sore and swollen and were sore at night "along with the nerve pain in my feet and legs from the diabetes."  

* During treatment on another date in July 2013, the Veteran reported that he had been in more pain than usual because of his lower back and neuropathic foot pain.  On diabetic foot examination, sensation was diminished, bilaterally.  

* An August 2013 pain assessment reflects the Veteran's complaint of pain in his low back and both legs.  He described the pain as pins and needles and aching.  Another August 2013 pain assessment documents a complaint of sharp pain in the feet.  

* A September 2013 pain assessment reflects the Veteran's complaint of low back pain which he described as shooting, burning, aching, sharp, and pins and needles.  The assessment during treatment that date included diabetic neuropathy.  

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



